Citation Nr: 1031683	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-29 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for 
hallux rigidus, right great toe and second metatarsal.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to January 
1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The Veteran's current hallux rigidus, right great toe and second 
metatarsal, is productive of pain, extremely restricted motion of 
the great toe with pain, mild degenerative joint disease, 
hypersensitivity to light touch, mild swelling, an abnormal 
callus along the lateral plantar aspect of the right foot, 
tenderness to palpation, erythematous right great toe, abnormal 
weight bearing, no pull through of flexor hallucis longus or 
extensor hallucis longus of the great toe, abnormal foot posture 
in standing and an antalgic gait.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for hallux rigidus, right 
great toe and second metatarsal have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5280, 5281, 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the March 2006 rating decision, he was 
provided notice of the VCAA in January 2006.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of his 
claim, and was furnished a Statement of the Case in August 2006.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield 
and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim.  The Veteran reported his current symptomatology to VA 
physicians and he and his representative specifically reported 
the effect on his employment due to his current hallux rigidus 
disability.  Based on this evidence, the Board is satisfied that 
the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record, VA outpatient treatment 
reports, a VA examination and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which functional 
loss due to pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The Veteran's hallux rigidus, right great toe and second 
metatarsal is currently rated under Diagnostic Code 5281, which 
provides for unilateral, severe hallux rigidus.  

Diagnostic Code 5003 provides that arthritis established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  When 
the limitation of motion of a specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  For the 
purposes of rating disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are considered major joints; 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are each considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f) (2009).

Diagnostic Code 5281 instructs that hallux rigidus is to be rated 
as hallux valgus, severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5281 (2009).  Diagnostic Code 5280 pertains to unilateral hallux 
valgus.  Under this code, a single, 10 percent disability rating 
is authorized for severe hallux valgus, if equivalent to 
amputation of the great toe or if operated upon with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2009).

Disabilities from other foot injuries are rated 10 percent when 
moderate, 20 percent when moderately severe, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).  With 
actual loss of use of the foot, a 40 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2009).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Analysis

The Veteran contends that his current hallux rigidus of the right 
great toe and second metatarsal warrants a disability rating 
higher than the 10 percent assigned.  

VA outpatient treatment reports from December 2004, within a year 
of the Veteran's claim for increase, to July 2006 reflect that 
the Veteran had undergone an arthroplasty on the right great toe 
in January 2005.  The Veteran was subsequently treated for 
continual complaints of pain in the right foot, including the 
right great toe and third toe with symptoms of a tender and 
erythematous right great toe.  VA outpatient treatment records 
also reflect that, following the January 2005 surgery, the 
Veteran walked with a limp and x-rays of the right foot 
demonstrated evidence of a bony fusion of the proximal 
interphalangeal joint of the second toe, mild degenerative joint 
disease and a bone spur at the posterior aspect of the calcaneus. 

In a January 2006 VA examination, the Veteran reported that his 
current hallux rigidus of the right toe and second metatarsal was 
operated on in 2005 and since then, he has been on several pain 
medications for the foot.  He reportedly was unable to wear shoes 
or socks due to the increased sensitivity of the foot.  The 
Veteran did not have any assistive devices or special shoes.  He 
reported pain, weakness, and fatigability affecting his ability 
to stand and walk.  The Veteran worked as a construction worker 
and stated that this disability affected his occupation, daily 
living and recreational activity because it constantly hurt.  He 
also reported that this disability altered his activity and gait 
and was productive of continual pain.  

A physical examination revealed an abnormal callus along the 
lateral plantar aspect of the foot where the Veteran is 
overloading the lateral border of the foot, tenderness to 
palpation over the fifth metatarsal base, a mild amount of 
swelling in the forefoot and mid foot, increased hypersensitivity 
to light touch, good foot pulses, extremely restricted range of 
motion in the great toe, no range of motion in the 
interphalangeal joint and "just a toggle" of motion at the 
metatarsophalangeal joint.  Approximately 5 degrees of 
dorsiflexion and plantar flexion were noted in the 
metatarsophalangeal joint which was exquisitely painful.  The 
Veteran had an abnormal appearance in weight bearing as he rolled 
out on the lateral border of his foot.  The examiner noted no 
findings of weakness with inversion, eversion or ankle 
dorsiflexion and plantar flexion, but found that the Veteran had 
really no pull through of his flexor hallucis longus or extensor 
hallucis longus of the great toe.  No instability was noted.  The 
Veteran had an abnormal foot posture in standing and walked with 
an antalgic gait.  The right foot was not tender to palpation on 
Achilles manipulation.  The examiner concluded that, in addition 
to his diagnosed right great toe hallux rigidus, the Veteran also 
appeared to have a component of complex regional pain syndrome or 
reflex sympathetic dystrophy, given his periodic swelling, change 
of colors in the foot, as well was hypersensitivity.  The 
examiner also noted that the Veteran did have a significant loss 
of motion in that great toe.  

After a careful review of the evidence of record, both subjective 
and objective, the Board finds that the Veteran's hallux rigidus 
of the right great toe and second metatarsal more nearly 
approximates a moderately severe foot disability under Diagnostic 
Code 5284, thereby warranting a 20 percent disability rating 
since the date of claim on December 5, 2005.  In this regard, the 
Board notes that the Veteran's current hallux rigidus of the 
right great toe and second metatarsal was productive of pain, 
extremely restricted motion of the great toe with pain, mild 
degenerative joint disease, hypersensitivity to light touch, mild 
swelling, an abnormal callus along the lateral plantar aspect of 
the right foot, tenderness to palpation, erythematous right great 
toe, abnormal weight bearing, no pull through of flexor hallucis 
longus or extensor hallucis longus of the great toe, abnormal 
foot posture in standing and an antalgic gait.  The Board also 
notes the statements of the January 2006 VA examiner in finding 
that the Veteran appeared to have a component of complex regional 
pain syndrome or reflex sympathetic dystrophy, given his periodic 
swelling, change in colors of the foot as well as 
hypersensitivity and the Veteran had a significant loss of motion 
in the right great toe.  The assignment of a 20 percent 
evaluation takes into consideration the DeLuca factor, wherein a 
higher rating may be assigned based on a greater limitation of 
motion due to pain on use, including flare-ups.  DeLuca v. Brown, 
8 Vet. App. 202, 206- 08 (1995).  

A 30 percent evaluation under Diagnostic Code 5284 is not 
warranted for the Veteran's hallux rigidus of the right great toe 
and second metatarsal because the disability picture does not 
more nearly approximate a severe disability.  See 38 C.F.R. § 
4.7.  For comparison purposes, in order to warrant a 30 percent 
disability rating for this disability under the provisions of 
Diagnostic Code 5276, for pronounced acquired flatfoot there 
would need to be marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).  Similarly, a 30 percent evaluation is assigned under the 
provisions of Diagnostic Code 5278, for pes cavus, there would 
need to be multiple significant problems involving marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2009).

Therefore, the Veteran's great toe and second metatarsal 
disability while significant, does not involve the extensive 
symptomatology needed for a 30 percent evaluation under 
Diagnostic Codes 5276 or 5278.  Neither the VA examiner nor the 
Veteran has indicated any symptoms involving the rest of his toes 
or the entire foot.  

The Board notes that the fact that "severe" hallux rigidus has 
been found does not mean that it is equivalent to a "severe" foot 
injury under Diagnostic Code 5284, since hallux rigidus only 
involves the big toe and second metatarsal and not the entire 
foot.  Rather, as noted above, the evidence as a whole must be 
evaluated to determine the severity of the Veteran's bilateral 
foot disability.  38 C.F.R. §§ 4.2, 4.6.

Additionally, the criteria for a rating in excess of 20 percent 
is not warranted under any other diagnostic code since the only 
other diagnostic codes that provide for a higher evaluation 
involve either amputation of the great toe with removal of 
metatarsal head or severe malunion or nonunion of the tarsal or 
metatarsal bones, which are not present in this case.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5171, 5283 (2009).  Moreover, 
while the functioning of both the Veteran's feet is limited, no 
medical evaluation or opinion on file indicates that he has 
actually lost the use of either foot to warrant a 40 percent 
rating under Diagnostic Code 5167.

Extraschedular Consideration

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his hallux rigidus of the right 
great toe and second metatarsal and provides for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, adequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

A disability rating of 20 percent for hallux rigidus of the right 
great toe and second metatarsal is granted, subject to the 
provisions governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


